I must concur in judgment only as to assignment of error two as I feel Quarterman's statement implicating defendant does not constitute a statement against interest and was improperly admitted. Nonetheless, the admission of the statements here was harmless for two reasons: (1) the same evidence was admitted through Angela Roberts; and (2) this was a trial to the court and in a bench trial a court "is presumed to consider only the relevant, material and competent evidence in arriving at a judgment unless the contrary affirmatively appears from the record."State v. Eubank (1979), 60 Ohio St.2d 183,187. Due to the import of protection of the Confrontation Clause, I concur with the results, but not the rationale of the second assignment of error.